In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________

          No. 02-20-00057-CR
     ___________________________

    GABRIEL DELGATO, Appellant

                    V.

         THE STATE OF TEXAS


  On Appeal from the 396th District Court
         Tarrant County, Texas
       Trial Court No. 1628164R


  Before Kerr, Womack, and Walker, JJ.
 Memorandum Opinion by Justice Womack
                             MEMORANDUM OPINION

                                 I. INTRODUCTION

      Appellant Gabriel Delgato appeals his convictions for murder and tampering

with evidence. Delgato brings four issues on appeal. In his first three issues, Delgato

argues that the trial court erred by denying his requested jury instructions on self-

defense, necessity, and the lesser-included offense of criminally negligent homicide.

In his fourth issue, Delgato argues that the trial court erred by denying his motion to

quash the indictment’s count for felony murder. We affirm.

                                 II. BACKGROUND

      The City of Fort Worth Police Department received a 911 call around 8 p.m.

on April 1, 2018, from an extremely upset caller who reported that someone had been

shot in front of her house at 4115 Avenue L. Officers arrived at the scene shortly

after and discovered that Baltazar Gomez had been shot to death. Witnesses at the

scene identified Delgato as the shooter and said that he had driven away in a Chrysler

Sebring immediately after the shooting. On April 10, 2018, Delgato was arrested in

Farmington, New Mexico.        The State charged Delgato with murder, aggravated

assault, and tampering with evidence. Prior to trial, the State abandoned the

aggravated-assault charge.

A. Micaela Vera’s Testimony and Related Evidence

      At trial, Micaela Vera testified that Delgato was the father of her two children,

that she and Delgato had previously dated, and that after breaking up with him, she

                                          2
began to date Gomez. She and her children eventually moved in with Gomez and his

children at the Avenue L address.

      According to Vera, after she, Gomez, and the children returned from an Easter

Sunday outing on April 1, Gomez began to leave for the store when Vera noticed that

Delgato had sent her several text messages. Vera said that Delgato had been texting

her all weekend, but she was purposely ignoring him. Vera went to the door to ask

Gomez to pick up something from the store when she heard Gomez and Delgato

yelling at each other. By Vera’s account, Gomez was standing near his car with the

front driver’s-side door open. Vera said that she began to yell at Delgato to leave, and

she approached Gomez. Vera recalled that “from there it’s just like a blur.” Vera

remembered hearing gunshots and Gomez telling her to run inside. Vera ran inside,

and Gomez followed her. Once both were inside, Vera slammed the door, and then

Gomez looked at her and said he had been shot. At first, Vera could not tell that

Gomez had been shot, but as he began to move, she saw blood. Vera said that

Gomez complained of feeling hot, and then he collapsed on the floor near the

hallway. Vera called 911.

      The State published a recording of Vera’s 911 call to the jury. In the call, Vera

can be heard screaming and crying in an almost uncontrollable manner, yelling things

like “hurry,” and “my husband got shot in the head.” She then can be heard sobbing

and repeatedly screaming, “Please come!”



                                           3
       Vera said that later that evening, the police transported her to the station so

that she could speak with detectives. While at the station, police downloaded the

contents of her and Gomez’s phones.            The State published text messages with

Delgato from Vera’s phone from the days leading up to the shooting. In one text,

Delgato told Vera that he was going to show Gomez “what the business is, just don’t

call the law.” In another text, Delgato expressed that he was going to give Gomez “a

little dose of this rage.”

       On March 31, at roughly 11:00 p.m., Delgato sent Vera a text asking if Gomez

was home. Vera chose not to respond. According to Vera, Delgato then attempted

to call her twice, but she did not answer. Delgato began to text again, and this time

Vera responded in a hostile way. Delgato texted back, “Do what you do best, b[****],

and call 911 when I pull up.” Vera’s retort was, “LOL. Sounds good. You know you

can’t fight, crybaby.” Delgato then began to send Vera copies of texts that he had

exchanged with Gomez where Delgato indicated that Gomez was known to smoke

methamphetamine.

       Vera said that on April 1, Delgato again began to text her early in the morning.

One of the texts indicated that Delgato wanted to meet Gomez and Vera in the

“[m]iddle of the street.” Delgato tried to call Vera, but she again declined to answer.

Delgato then started texting that he wanted his “money today.” By Vera’s account,

Gomez owed Delgato money. Again, Delgato tried to follow up the text with a call,

but Vera did not answer, so Delgato sent another message demanding money. Later

                                           4
that evening, after Vera, Gomez, and the children had arrived home from the Easter

celebration, Delgato sent a text which stated in part, “There’s nothing to talk about. I

just want my bread, and since both of y’all ain’t answering y’all’s phones, you know

how I’m going to handle that. Happy Easter.” Delgato then called again, but this

time Gomez answered. Gomez and Delgato got into a shouting match over the

phone. Shortly after, and between unanswered calls from Delgato to Vera’s phone,

Delgato sent a text stating, “Get the kids out of the way. I’m coming, b[****].”

      On cross-examination, Vera explained that Delgato and Gomez had sometimes

gotten along in the past, but they also had exchanged threatening text messages

indicating that they wanted to physically fight one another. Vera also discussed that

Gomez had a shotgun in the house and was known to have had guns in the recent

past. Vera said that at some point in her relationship with Gomez she learned that he

was selling methamphetamine out of the Avenue L residence. But Vera stated that

she had asked him to stop because her children lived in the house.           And Vera

confirmed that Delgato generally had permission to come to the Avenue L residence

to see his two children.

B. Officer Robert Dowdy’s Testimony

      Officer Robert Dowdy of the City of Fort Worth Police Department testified

that he received a dispatch at 8:06 p.m. on April 1, 2018, regarding a “Priority 1

shooting,” which, Dowdy said, “takes precedence over any other call that’s holding.”

Dowdy said that he was the first officer to arrive on scene at the Avenue L residence

                                           5
and a “juvenile female” directed him inside. According to Dowdy, as he walked

through the front door, he could hear a “loud commotion.” He followed the sound

into the hallway and found Gomez dead on the floor and Vera “laying over the body

and crying hysterically.” Shortly after, other officers arrived on scene. One of the

newly arrived officers took Vera out of the house, and Dowdy checked the house for

any possible suspects or other injured persons—he found neither.        But he did

encounter Vera’s young son. Medical personnel arrived soon, and Dowdy went

outside to allow them room and to provide “scene security.”

C. Officer B. Morris’s Testimony and Related Evidence

      Officer B. Morris1 of the Fort Worth Police Department also responded to the

dispatch. Morris recalled entering the Avenue L residence and encountering Dowdy,

Vera, and Gomez’s body lying on the floor. According to Morris, Vera was upset,

crying, and acting “kind of hysterical.” Morris escorted Vera out of the house and

began to gather information about the shooting.

      While Morris was on the stand, the State published for the jury a portion of

video footage from Morris’s bodycam that night. In the video, and as Morris entered

the house, a woman can be heard crying and then as Morris rounded the corner, the

video displays Vera crawling over to Gomez’s bloodied body from a nearby doorway

in the hall and leaning over and hugging him. Morris can then be seen escorting Vera


      1
       The record does not indicate Morris’s full name.


                                         6
out of the house. As the two got outside to the porch, Morris asked Vera what had

happened. Vera responded, “My kids’ dad came over and was arguing [with Gomez]

and then just walked up and shot him in the head.” A teenage girl, who was also on

the porch, said that the shooter was Delgato.2

D. Efforts to Revive Gomez and What the Autopsy Revealed

      Fort Worth Fire Lieutenant Jonathan David Schieck responded to the dispatch.

According to Schieck, he and other firefighters, acting in their capacities as EMTs,

arrived on scene at 8:15 p.m. Gomez was not breathing, and he did not have a pulse.

Firefighters began CPR immediately and also attempted ventilation. By Schieck’s

account, Medstar arrived shortly after he did and took over attempts to revive

Gomez.

      Ryan Badillo, a primary paramedic for Medstar, testified that when he arrived,

he hooked Gomez’s body to a monitor and discovered that Gomez’s heart was not

pumping; thus, Badillo performed advanced cardiac life support including injecting

medications into Gomez’s bones. Badillo’s efforts did not revive Gomez.

      Nizam Peerwani, the Tarrant County medical examiner, performed a forensic

autopsy on Gomez’s body on April 2, 2018. Peerwani discovered that Gomez had

gunshot wounds to his left forearm and left chest.      Peerwani characterized the

gunshot wounds as having come from “a distant range” of “beyond three to four

      2
        The record indicates that the girl on the porch was Gomez’s daughter from a
prior relationship.


                                          7
feet.” Because Gomez had two entry and exit wounds, Peerwani could not confirm if

Gomez had been hit by more than one bullet. And he did not discover any gunshot

wounds to Gomez’s head or face. Peerwani described for the jury how a bullet had

entered Gomez’s chest, traveled through the heart, and out his back. Peerwani also

conducted    a   toxicology    of   Gomez’s      blood,   which   tested   positive   for

methamphetamine      and      amphetamine.       According   to   Peerwani,    however,

methamphetamine played no part in Gomez’s death, and he determined Gomez had

died of “a gunshot wound of the chest.” Peerwani classified Gomez’s death as a

homicide.

E. Officer Rosales’s Testimony

      Fort Worth Police Department Officer Rosales3 testified about his

investigation of the crime scene on the night of the shooting. Rosales said that he did

not find any casings or projectiles at the scene. He also did not find any bullet holes

on the exterior or interior of the two vehicles parked in the front yard nor any bullet

holes inside or outside the house. He did find a shotgun in the back bedroom, but it

did not have any blood on it, and there was no evidence the shotgun had been fired in

the yard. Further, Rosales did not find any blood smears or droplets in one of the

cars that he searched and photographed, but he did find Gomez’s “ID or driver’s




      3
       Rosales is identified only as “Officer Rosales” in the record.


                                             8
license.” According to Rosales, the shotgun in the bedroom was the only weapon he

found in either the house or car.

F. Detective Kyle Sullivan’s Testimony and Delgato’s Statement to Police

      Detective Kyle Sullivan, a Fort Worth Police Department homicide detective,

said that he went to the Avenue L residence the night of the shooting. Like Rosales,

Sullivan also noted the shotgun in the bedroom, and he also did not find any bullet

damage to or near the car that Gomez had been standing by when he was shot. After

having observed the scene, Sullivan interviewed Vera and Gomez’s daughter.

According to Sullivan, Vera told him that Delgato was the person who had killed

Gomez. Sullivan then prepared an arrest warrant for Delgato.

      Sullivan and his partner returned to the scene the next day and again looked for

fired cartridge casings hoping that the daylight would assist them, but they did not

find any. Sullivan and his partner then searched the neighborhood for surveillance

cameras. According to Sullivan, a house located near the Avenue L residence “had a

camera that was fixed at the front of the house and pointed right at the street.”

Sullivan was able to gain video footage taken the night of the shooting.

      Sullivan then obtained a search warrant and searched Delgato’s house, which

Sullivan said was four to five miles away from the Avenue L residence. While

searching the house, he found a “Smith & Wesson gun box that had a serial number

on it, but there was no gun inside.” But Sullivan was able to use the box’s serial

number to learn that the box belonged to Delgato.           Sullivan was also able to

                                           9
determine that the gun that was originally in the box was a “.357, Model 640”

revolver. According to Sullivan, the fact that the gun was a revolver was significant

because it could explain why he had not found any fired cartridge casings at the scene.

      On April 10, 2018, Delgato was arrested in Farmington, New Mexico. Sullivan

and his partner flew to Farmington the next day and interviewed Delgato. While

Sullivan was on the stand, the State published an audio portion of the interview.

During the interview, Delgato told the detectives that he and Gomez normally had a

good relationship but that he had become cross with Gomez because Gomez was

selling drugs from the house where Delgato’s kids were staying. He referred to

Gomez as a “meth head” who was “putting out guns.” Delgato also said that he had

been drinking alcohol for the three days leading up to the shooting, and he admitted

that he and Gomez had gotten into a heated phone conversation that day and that he

“spazzed out” after Gomez threatened to shoot him, so he went over to the Avenue

L residence with his gun. By Delgato’s version of the event, when he arrived, only

Gomez was in the yard. Delgato said that he fired his gun once but that he was not

actually trying to kill Gomez, and he did not even think he had shot Gomez.

      Sullivan asked Delgato if Gomez had a gun, and Delgato said, “I physically

seen him in the trunk.” But Delgato never said that he saw Gomez with a gun.

Delgato said that after he fired his gun, he saw Gomez run into the house, and

Delgato “took off.” Delgato described the gun he had used as a “.357,” and although

he did not know the gun’s brand, he acknowledged that the box Sullivan had found

                                          10
when searching Delgato’s house was the box that normally contained his gun.

Delgato claimed that he threw the gun in what he thought was a junkyard not far

from his house.

      Delgato said that since the shooting, he wakes up every day with regret and

remorse, and he again asserted that he never intended to shoot Gomez; rather, he was

just “trying to put a scare to him.” Delgato repeatedly said that he did not intend to

kill Gomez. According to Delgato, he had decided that he would turn himself in the

day he was arrested.

      On cross-examination, Sullivan testified that Delgato told him that he had gone

over to the Avenue L residence to “fight” Gomez, but he unintentionally shot him

instead. Sullivan said that Delgato never said Gomez had a gun; rather, Delgato told

him that Gomez had “something.”

      On re-direct examination, Sullivan said that video footage he had obtained

from nearby the Avenue L residence confirmed Delgato’s version of how he drove

away after he shot Gomez. Sullivan also stated that it is common for a suspect to

make claims like “I accidently did this” or “I didn’t mean for this to happen” when

confessing to a crime—claims that Delgato made multiple times during his interview

with Sullivan.

G. The Charge Conference, the Jury’s Verdict, and Punishment

      After both the State and Delgato rested and closed, the trial court held the

charge conference. At the conference, Delgato requested that the trial court include

                                         11
instructions on self-defense, necessity, and criminally negligent homicide as a lesser-

included offense of murder. The trial court denied all three requests.

       The jury returned verdicts of guilty to murder and tampering with evidence.

After the trial court heard punishment evidence, it found the State’s habitual-offender

notice to be true and imposed a sentence of seventy-five years’ confinement for each

charge, with the sentences to run concurrently.          The trial court then rendered

judgment, and this appeal followed.

                                    III. DISCUSSION

A. Self-Defense

       In his first issue, Delgato argues that the trial court erred by denying his request

that the jury charge contain a self-defense instruction. The State argues that Delgato

was not entitled to the instruction because he was carrying a firearm in violation of

Texas Penal Code Section 46.02. See Tex. Penal Code Ann. § 46.02. We agree with

the State.

       We must review “all alleged jury-charge error . . . regardless of preservation in

the trial court.” Kirsch v. State, 357 S.W.3d 645, 649 (Tex. Crim. App. 2012). In

reviewing a jury charge, we first determine whether error occurred; if not, our analysis

ends. Id.

       A defendant is entitled to a self-defense jury instruction when the issue is raised

by the evidence, “whether that evidence is strong or weak, unimpeached or

contradicted, and regardless of what the trial court may think about the credibility of

                                            12
the defense.” Gamino v. State, 537 S.W.3d 507, 510 (Tex. Crim. App. 2017). In

evaluating the trial court’s ruling, we view the evidence in the light most favorable to

the defendant’s requested submission. Id. A trial court errs in denying a self-defense

instruction if there is some evidence, from any source, that will support the elements

of self-defense. Id. A person generally is justified in using deadly force against

another in self-defense if, among other things, that person reasonably believes the

force is immediately necessary to protect against the other’s use or attempted use of

unlawful deadly force. See Jordan v. State, 593 S.W.3d 340, 343 (Tex. Crim. App. 2020)

(citing Tex. Penal Code Ann. §§ 9.31, 9.32). But Section 9.31 expressly provides that

the use of force is not justified when the actor seeks an explanation from or

discussion with the other person concerning the actor’s differences with the other

person while the actor is carrying a weapon in violation of Penal Code Section 46.02.

Tex. Penal Code Ann. §§ 9.31(b)(5), 46.02. Under Section 46.02, a person commits an

offense if he intentionally, knowingly, or recklessly carries on or about his person a

handgun and is not either (1) on his own premises or premises under his control or

(2) inside of or directly en route to a motor vehicle or watercraft that he owns or is

under his control. See id. § 46.02(a).

       In this case, it is undisputed that when Delgato used deadly force against

Gomez, he was seeking an explanation from or discussion with Gomez concerning

their differences. In his statement to Sullivan, Delgato repeatedly said that he went to

the Avenue L residence to talk with Gomez about concerns that Gomez was selling

                                          13
drugs out of his house while Delgato’s children lived there. There is also evidence in

the record that Delgato and Gomez were in a dispute over money and that Delgato

wanted to meet and discuss this issue with Gomez.

      Further, as the State points out, Delgato stipulated at the beginning of trial that

he had at least one prior felony conviction in Texas. Because of his prior felony

conviction, Delgato was ineligible to obtain a license to carry a handgun. See Tex.

Gov’t Code Ann. § 411.172(a)(3). Delgato was also not on his premises or inside or

directly en route to a motor vehicle or watercraft that he owned. See Tex. Penal Code

Ann. § 46.02(a)(2). Thus, Delgato was seeking an explanation from or discussion with

Gomez concerning his differences with Gomez while carrying a weapon in violation

of Penal Code Section 46.02 rendering a self-defense instruction unavailable to him.

Therefore, the trial court did not err by refusing to instruct the jury on self-defense.

We overrule Delgato’s first issue.

B. Necessity

      In his second issue, Delgato contends that the trial court erred by denying his

requested necessity instruction regarding his tampering-with-evidence charge because

his act of disposing of the gun was justified. We disagree.

      A necessity instruction states, in pertinent part, that conduct is justified if the

actor reasonably believes the conduct is immediately necessary to avoid imminent

harm. Tex. Penal Code Ann. § 9.22(1). This prong of the necessity defense requires

evidence of a reasonable belief of both immediate necessity and imminent harm.

                                          14
Murkledove v. State, 437 S.W.3d 17, 21 (Tex. App.—Fort Worth 2014, pet. dism’d,

untimely filed). But a defendant’s sincere belief that his conduct is immediately

necessary to avoid imminent harm is unreasonable as a matter of law if the undisputed

facts demonstrate a complete absence of “immediate necessity” or “imminent harm”

as legally defined. Id. at 25; see Arnwine v. State, 20 S.W.3d 155, 159 (Tex. App.—

Texarkana 2000, no pet.) (“The defense of justification based on necessity is assessed

from the standpoint of the accused.”). The Penal Code defines “[r]easonable belief”

as “a belief that would be held by an ordinary and prudent man in the same

circumstances as the actor.” Tex. Penal Code Ann. § 1.07(a)(42). It defines “[h]arm”

as “anything reasonably regarded as loss, disadvantage, or injury, including harm to

another person in whose welfare the person affected is interested.” Id. § 1.07(a)(25).

“Imminent,” while not defined in the Penal Code, means “something that is

immediate, something that is going to happen now.” Murkledove, 437 S.W.3d at 25.

Harm is imminent when there is an emergency situation and avoiding that harm

requires a “split-second decision” without time to consider the law. Id.

      In this case, Delgato failed to present evidence of either immediate necessity or

imminent harm. As to immediate necessity, Delgato presented no evidence at trial to

support his claim that he believed disposing of the gun was immediately necessary to

avoid imminent harm. Although not making this argument at trial, on appeal, Delgato

claims that he believed disposing of the gun was necessary to avoid getting arrested



                                          15
for unlawful possession of a gun or getting shot by the police.4 But during his

interview, the reason Delgato gave to Sullivan for disposing of the gun was that he

“was too heavy to be running with it, and [he] just remember[ed] tossing it.” This

statement says nothing about Delgato’s allegedly being in fear that police officers

would shoot him if they found a gun on him. And there is no evidence in the record

to support that Delgato’s alleged immediate necessity to throw the gun in the junkyard

when he did was based on a reasonable belief that he was in danger.

      Delgato does point to a portion of his interview that he claims in his brief

shows evidence that he “expressed his fears that he would be shot anyway when he

was apprehended unarmed.” In this cited portion of Delgato’s interview, he stated

that a woman was helping him out “because in Fort Worth, dude, everybody was

talking all crazy—hey man—they’re armed and dangerous.” And then he said

something to the effect that when he was arrested in New Mexico, he had deliberately

come outside in his boxer shorts only because he wanted to show the arresting

officers that he did not have a weapon on him. But nowhere in this portion of his

interview did Delgato express that he threw the gun into the junkyard because he

feared the police would shoot him or that he had a reasonable belief that doing so was

an immediate necessity. We conclude that the record contains no evidence showing

Delgato reasonably believed that his conduct was immediately necessary. See Lee v.

      4
        Even though Delgato did not make this argument at trial, we still must review
any alleged jury charge error. Kirsch, 357 S.W.3d at 649.


                                         16
State, 442 S.W.3d 569, 580 (Tex. App.—San Antonio 2014, no pet.) (explaining that

the evidence did not raise a necessity issue because, apart from counsel’s statements,

there was no link between the appellant’s concerns about the harm he sought to avoid

and the criminal acts he took allegedly to avoid it).

       Moreover, Delgato failed to put on evidence that he faced an imminent harm at

the time he disposed of the gun. Delgato claims in his brief that the harm (of being

shot by a police officer or arrested for possessing a gun) was “imminent because it

could have occurred at any moment.” But Delgato did not put on evidence that at

the time he tossed the gun that police officers were nearby who might have arrested

or shot him, that he was currently being pursued, or that he even heard police sirens

or saw an officer nearby. Thus, Delgato failed to show that any harm he might have

perceived was something that was immediate, something that was going to happen

right then, or something that required him to make a split-second decision without

time to consider the law. See Davis v. State, 490 S.W.3d 268, 275 (Tex. App.—Fort

Worth 2016, pet. ref’d) (“Harm is imminent when there is an emergency situation and

it is ‘immediately necessary’ to avoid that harm.”) (quoting Jackson v. State, 50 S.W.3d

579, 595 (Tex. App.—Fort Worth 2001, pet. ref’d)).

       There is another independent reason why Delgato was not entitled to an

instruction on necessity—he caused the situation that allegedly made his evidence

tampering necessary. One who provokes a difficulty or is responsible for having

placed himself in the position from which he attempts to extricate himself by

                                            17
committing a criminal offense is not entitled to a charge authorizing his acquittal of

that offense based upon necessity. Ford v. State, 112 S.W.3d 788, 794 (Tex. App.—

Houston [14th Dist.] 2003, no pet.).

      Here, Delgato is the one who was responsible for having placed himself in the

position of possibly being apprehended by the police while possessing a gun or even

possibly being shot by police for having a gun. Delgato is the one who took the gun

to the Avenue L residence. Delgato is the one who shot Gomez. And Delgato is the

one who fled the scene and then later went walking with the gun on him. These are

the acts that allegedly gave rise to any necessity Delgato might have perceived—all

acts for which he was responsible. See Shafer v. State, 919 S.W.2d 885, 887 (Tex.

App.—Fort Worth 1996, pet. ref’d) (“[I]t is the law of this state that a person who is

responsible for having placed himself in the position from which he attempts to

extricate himself by committing a criminal offense is not entitled to a charge

authorizing his acquittal of that offense based upon necessity.”).          Because we

conclude that the trial court did not err by denying Delgato’s requested necessity

instruction, we overrule Delgato’s second issue.

C. Lesser-Included Offense of Criminally Negligent Homicide

      In his third issue, Delgato argues that the trial court reversibly erred by denying

his request to have an instruction in the jury charge on criminally negligent homicide

as a lesser-included offense of murder. Specifically, Delgato argues that the jury could

have credited his statement that he did not intend to shoot Gomez as mere

                                          18
negligence. The State counters in part that “at best, the evidence [that Delgato] cites

could have raised an issue of recklessness” which is a higher standard than negligence

and that the jury was given the option to convict Delgato for manslaughter but did

not do so. We agree with the State.

      A person commits the offense of murder if he intentionally or knowingly

causes the death of an individual or intends to cause serious bodily injury and

commits an act clearly dangerous to human life that causes the death of an individual.

Tex. Penal Code Ann. § 19.02(b)(1), (2). A person commits the offense of criminally

negligent homicide if he causes the death of an individual by criminal negligence. Id.

§ 19.05(a). The Texas Penal Code defines the pertinent culpable mental states as

follows:

           (a) A person acts intentionally, or with intent, with respect to . . . his
               conduct when it is his conscious objective or desire to . . . cause
               the result.

           (b) A person acts knowingly, or with knowledge, with . . . respect to a
               result of his conduct when he is aware that his conduct is
               reasonably certain to cause the result.

           (c) A person acts recklessly, or is reckless, with respect to . . . the
               result of his conduct when he is aware of but consciously
               disregards a substantial and unjustifiable risk that the . . . result
               will occur. The risk must be of such a nature and degree that its
               disregard constitutes a gross deviation from the standard of care
               that an ordinary person would exercise under all the
               circumstances as viewed from the actor’s standpoint.

           (d) A person acts with criminal negligence, or is criminally negligent,
               with respect to . . . the result of his conduct when he ought to be
               aware of a substantial and unjustifiable risk that . . . the result will

                                              19
               occur. The risk must be of such a nature and degree that the
               failure to perceive it constitutes a gross deviation from the
               standard of care that an ordinary person would exercise under all
               the circumstances as viewed from the actor’s standpoint.

Id. § 6.03(a)-(d).

       An offense is a “lesser[-]included offense” if “it differs from the offense

charged only in the respect that a less culpable mental state suffices to establish its

commission.” Tex. Code Crim. Proc. Ann. art. 37.09(3). A defendant is entitled to a

lesser-included-offense instruction if (1) proof of the charged offense includes the

proof required to establish the lesser-included offense and (2) there is some evidence

in the record that would permit a jury rationally to find that, if the defendant is guilty,

he is guilty only of the lesser offense. Ferrel v. State, 55 S.W.3d 586, 589 (Tex. Crim.

App. 2001). Such evidence must be directly germane to a lesser-included offense

before an instruction is warranted. Bignall v. State, 887 S.W.2d 21, 24 (Tex. Crim. App.

1994). We must review all evidence presented at trial to make this determination.

Rousseau v. State, 855 S.W.2d 666, 673 (Tex. Crim. App. 1993). If the evidence raises

the issue of a lesser-included offense, a jury charge must be given based on that

evidence, “whether produced by the State or the defendant and whether it be strong,

weak, unimpeached, or contradicted.” Id. at 672 (quoting Bell v. State, 693 S.W.2d 434,

442 (Tex. Crim. App. 1985)).

       Criminally negligent homicide is a lesser-included offense of murder.            See

Saunders v. State, 840 S.W.2d 390, 391 (Tex. Crim. App. 1992). Thus, we consider


                                            20
whether some evidence exists that a defendant was guilty only of criminally negligent

homicide. Id. The key to criminal negligence is the failure of the actor to perceive the

risk created by his conduct. See Still v. State, 709 S.W.2d 658, 660 (Tex. Crim. App.

1986); Wong v. State, 745 S.W.2d 563, 565 (Tex. App.—Waco 1988, no pet.). Simply

because a defendant did not intend the result does not automatically entitle him to a

charge on criminal negligence. See Wong, 745 S.W.2d at 565. Rather, the difference

between criminally negligent homicide and manslaughter is the culpable mental state

of criminal negligence for the former and recklessness for the latter. See Lugo v. State,

667 S.W.2d 144, 147 (Tex. Crim. App. 1984).            If the evidence shows that the

defendant’s awareness is such that he perceived the risk his conduct created, he is not

entitled to a charge of criminally negligent homicide. See Thomas v. State, 699 S.W.2d

845, 490 (Tex. Crim. App. 1985). Further, “[e]vidence that a defendant knows a gun

is loaded, that he is familiar with guns and their potential for injury, and that he points

a gun at another indicates a person who is aware of a risk created by that conduct and

disregards the risk.” Id. at 850. Such a person is “at least reckless.” Id. And a

defendant’s claim that he used a gun to warn or scare off a potential assailant is

evidence that he is aware of the risk of brandishing a loaded gun. Trujillo v. State,

227 S.W.3d 164, 168 (Tex. App.—Houston [1st Dist.] 2006, pet. ref’d).

      Here, Delgato does not claim that he was unaware of the risks involved with

pointing a loaded gun at Gomez. Rather, Delgato demonstrated his familiarity with

guns and awareness of their associated dangers in several statements he made during

                                            21
his interview with Sullivan. Indeed, he was able to recall the calibers and types of

guns he had allegedly seen in Gomez’s possession. He knew the caliber of gun he

used to shoot Gomez, and he told the detectives that the biggest problem he had with

Gomez was that his children were in a volatile environment. He accused Gomez of

being a “meth head” who was “putting out guns.” While he said that the reason for

going to the Avenue L residence was to have a discussion with Gomez, he brought

his gun because he believed that Gomez was likely carrying a gun and because Gomez

had threatened him just moments earlier.

      During the interview, Delgato explained that he was not “stupid enough” to

shoot his gun in Gomez’s direction if his kids were outside, demonstrating he knew of

the gun’s potential danger. He also said that he was “trying to put a scare to

[Gomez].” And even though he claimed that he was not trying to shoot Gomez, he

said that he shot the gun in response to Gomez reaching for something in his trunk.

Despite being surprised that the bullet he fired hit Gomez, Delgato never claimed that

he was surprised that Gomez died from the bullet that hit him or that he was unaware

that a bullet fired from a gun has a high risk of causing death or injury.

      We conclude that no rational jury could have found that Delgato was

unfamiliar with guns or unaware of the danger associated with them.            Trujillo,

227 S.W.3d at 168 (holding that defendant’s testimony that he wanted the gun to

frighten off his alleged assailants showed that he was aware of the risk of brandishing

a loaded gun); see also Cardona v. State, 973 S.W.2d 412, 416 (Tex. App.—Austin 1998,

                                            22
no pet.) (“Since Cardona admits that he shot the gun in the decedent’s direction, the

only instance that would require an instruction on criminal negligence would be if

some evidence suggested that Cardona failed to perceive the risk that a .38 revolver

could kill a human being when shot in her direction. Nothing in the record indicates

that such evidence was presented.”). Thus, the trial court did not err by refusing to

instruct the jury on criminally negligent homicide. We overrule Delgato’s third issue.

D. Motion to Quash

       In his fourth issue, Delgato argues that the trial court reversibly erred when it

denied his motion to quash the State’s indictment. Specifically, Delgato claims that

paragraph three of count one in the indictment failed to inform him of the identity of

the victims of the constituent felonies alleged in the felony-murder charge. The State

responds that Delgato has failed to preserve this issue for our review, but in the

alternative, that the trial court did not err by overruling his motion.

       In his motion to quash, Delgato specifically argued that “Paragraph 3 of Count

One of the indictment does not contain sufficient facts to put Defendant on notice of

the manner and means with regard to the predicate felonies alleged to support a

conviction under 19.02(a)(3).” But nowhere in the motion did Delgato complain

about a lack of notice because of the indictment’s failure to specify the victims of the

constituent aggravated assault, deadly conduct, or unlawful-possession-of-a-firearm-

by-a-felon offenses found in paragraph three of count one. It has long been held that

“[a]bsent an attempt to draw the court’s attention specifically to the failure to name

                                            23
the victim of the underlying transaction, nothing is presented for review.” Woolls v.

State, 665 S.W.2d 455, 456 (Tex. Crim. App. 1983) (citing Kipperman v. State,

626 S.W.2d 507, 512 (Tex. Crim. App. 1981)). Because Delgato failed to draw the

trial court’s attention specifically to the failure by the State to name the victim in

paragraph three of count one of the indictment, he presents nothing for this court to

review. Id.

      But even if Delgato had preserved this issue for review, we conclude that the

trial court did not err by denying Delgato’s motion. A challenge to the sufficiency of

the indictment is an issue of law, and a trial judge’s ruling on a motion to quash is

reviewed de novo. State v. Ross, 573 S.W.3d 817, 820 (Tex. Crim. App. 2019). The

Texas and United States Constitutions grant a criminal defendant the right to fair

notice of the specific charged offense. State v. Barbernell, 257 S.W.3d 248, 250 (Tex.

Crim. App. 2008) (citations omitted); see also U.S. Const. amend. VI; Tex. Const. art. I,

§ 10. To provide this fair notice, the charging instrument must convey sufficient

information to allow the accused to prepare a defense. Barbernell, 257 S.W.3d at 250.

In most cases, a charging instrument that tracks the relevant statutory text will provide

adequate notice to the accused. Id. at 251. But tracking the language of the statute

may be insufficient if the statutory language is not “completely descriptive” of an

offense. Curry v. State, 30 S.W.3d 394, 398 (Tex. Crim. App. 2000).

      Barbernell prescribed a two-step analysis for evaluating the adequacy of an

indictment’s allegations. 257 S.W.3d at 250. “First, a court must identify the elements

                                           24
of an offense.” Id. at 255. Second, if an element of the offense describing an act or

omission by the defendant has been defined by the Legislature, a court must ask

whether the statute provides “alternative manners or means in which the act or

omission can be committed.” Id. If so, then the pleading “will supply adequate notice

only if, in addition to setting out the elements of an offense, it also alleges the specific

manner and means of commission that the State intends to rely on at trial.” Id.

       Delgato does not claim that count one, paragraph three of the indictment failed

to track the felony-murder statute. Instead, Delgato focuses his argument on the

second step of the Barbernell analysis. Delgato claims that because the evidence in this

case “potentially involved at least two different targets of the aggravated assaults and

deadly conducts,”5 his substantial rights were prejudiced because his “preparation of a

defense was inhibited because he was not apprised of the nature of the evidence

which he would have to contest.” Thus, Delgato argues, he did not have notice of the

specific manner and means of commission that the State intended to rely on at trial.

       Here, the record demonstrates which constituent felonies the State intended to

rely upon—deadly conduct or unlawful possession of a firearm by a felon. The State

abandoned the aggravated-assault allegation in the indictment’s felony-murder

paragraph prior to trial, and Delgato specifically stated that he understood that.



       5
        Delgato does not name who the two “different targets” are, but we agree with
the State that Delgato must be referring to Vera and Gomez.


                                            25
Therefore, Delgato could not have gone to trial expecting to defend against the

aggravated-assault allegations he complains about.

          The deadly-conduct statute provides that a person commits an offense if he

knowingly discharges a firearm at or in the direction of: (1) one or more individuals;

or (2) a habitation, building, or vehicle and is reckless as to whether the habitation,

building, or vehicle is occupied. Tex. Penal Code Ann. § 22.05(b). The offense is

completed whenever the defendant knowingly discharges a firearm “at or in the

direction of” a person or particular thing. See id. There is no requirement that the

discharge come into contact with a person or thing. Lozano v. State, 577 S.W.3d 275,

278 (Tex. App.—Houston [14th Dist.] 2019, no pet.). Thus, deadly conduct is a

conduct-related offense, and the allowable unit of prosecution is each discharge of the

firearm, not each victim. Id.

          Because the allowable unit of prosecution is each discharge, it did not matter

how many potential victims there were to Delgato’s act of deadly conduct—he

committed only one deadly-conduct offense when he discharged his gun. So his claim

that he did not know which deadly conduct the State intended to rely upon is without

merit simply because only one deadly-conduct offense was raised by the evidence.

See id.

          To establish the unlawful possession of a firearm by a felon, the State had to

prove the defendant: (1) was previously convicted of a felony offense; and

(2) possessed a firearm after conviction and before the fifth anniversary of his release

                                            26
from confinement or supervision, whichever is later, or that he possessed the firearm

“at any location other than the premises at which” the felon lives. Tex. Penal Code

Ann. § 46.04(a)(1).

      Delgato stipulated to having been previously convicted of a felony in Texas and

to his release date.      The record also shows that the parties had discussed this

stipulation prior to trial. And like the deadly-conduct offense, only one unlawful-

possession-of-firearm offense was raised by the evidence. Therefore, Delgato was on

notice of the State’s intent that he was the subject of the unlawful-possession-of-a-

firearm-by-a-felon language contained in paragraph three of count one in the

indictment. Because the indictment was specific enough to give Delgato proper

notice of the constituent felonies in the felony-murder charge, the trial court did not

err by denying Delgato’s motion to quash. Barbernell, 257 S.W.3d at 251. We overrule

Delgato’s fourth issue.

                                   IV. CONCLUSION

      Having overruled all four of Delgato’s issues on appeal, we affirm the trial

court’s judgment.

                                                     /s/ Dana Womack

                                                     Dana Womack
                                                     Justice

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: June 3, 2021

                                          27